Howe, J.
A motion has been made to dismiss this appeal, on the ground that the certificate of the clerk, attached to the record, is illegal and insufficient. The certificate states that the transcript is a true and correct "transcript of all the pleadings, orders and decrees, of all the proceedings had, and of all the evidence adduced and filed in the matter,” etc. The motion must prevail. In order to pass upon such a case, we need all the evidence adduced, and not merely that which was both adduced and filed. The appellant having taken no steps to correct this error, can not invoke the statute of 1839, if it apply. Succession of Kemp, 9 An. 190; C. P. 896.
It is therefore ordered that the appeal herein be dismissed with costs.